Filed 1/13/22 P. v. Scobee CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 THE PEOPLE,                                                                                   C092306

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE014720)

           v.

 WESLEY HEATON SCOBEE,

                    Defendant and Appellant.




         Defendant Wesley Heaton Scobee was charged with the first degree murder of his
father. At trial, defendant testified that his father was an alcoholic who verbally abused
him; defendant “snapped” when he learned that his father was having a sexual
relationship with defendant’s girlfriend and he shot his father in the head. He was
convicted of second degree murder with the use of a firearm. He now claims that he is
entitled to a reduction of his conviction to voluntary manslaughter because the evidence
was insufficient to prove the malice required for second degree murder. We disagree.



                                                             1
We have, however, discovered fees that must be vacated in light of recent changes to the
law. As modified, we affirm the judgment.
                   FACTUAL AND PROCEDURAL BACKGROUND
       At the time of the shooting, the Scobee household consisted of defendant, his
father Ernie (“Butch”), his disabled dependent adult brother Erin (“Cowboy”), and his
girlfriend Lorri Butz. Defendant and Butz lived in the garage. Through a combination of
efforts, defendant and Butz cleaned the house, did yard work and laundry, and cooked
meals. Defendant cared for Butch, who was 71 years old and a severe alcoholic. Caring
for Butch included cleaning his room and, when Butch was heavily intoxicated, picking
him up off the floor and cleaning up after he lost control of his bodily functions.
       Although Butch mainly passed out on the couch when he was drunk, he
occasionally interacted with the household. At times, Butch would have disagreements
with defendant, make inappropriate comments of a sexual nature in the presence of
defendant and Butz, call defendant a “fucking idiot,” and throw beer cans, garbage, and
food on the floor in front of Butz and defendant after they had just cleaned. Butch also
locked defendant and Cowboy out of the house at times and, at other times, made
Cowboy stay in his room. This behavior frustrated defendant, but he never became
violent. It hurt defendant to see his father so intoxicated and engaging in such behavior.
       Butz lived with the Scobee family for over a year. Although she and defendant
were sexual partners and slept in the same bed, they never kissed. Defendant repeatedly
reminded her they were not boyfriend and girlfriend; they were roommates. During this
time, defendant kicked her out multiple times, threw her property out on the street and
pushed her out of the house. During arguments, defendant routinely called Butz a
“fucking idiot” because “she’s not the brightest person.” Butz said defendant was like
“Jekyll and Hyde”; something small would spark defendant’s ire and he would go “from
zero to a hundred.”



                                             2
      Defendant also told Butz that he thought Butch had slept with defendant’s ex-wife
and all of his partners at some point in time. Defendant accused her of sleeping with
Butch “all the time” and thought she was “doing something with his father while his
father would be on the floor or on the couch and had his pants open.” Butz did not even
look at Butch if she passed him on the couch.
      Defendant testified that several days prior to the shooting, he found his dad alone
on the couch holding his penis. Defendant said he began to suspect Butch was having an
affair with Butz. A couple of days later, defendant found Butz’s sex toy in Butch’s bed.
He posted a note about the discovery on Facebook. Later, Butch told defendant that Butz
had to leave. Defendant asked Butch whether he was in a relationship with Butz. Butch
was intoxicated and said, “well, yeah, I’ve been fucking her. We’re in a relationship.”
Defendant responded, “fine.”
      Defendant said he cried the whole night into the morning because he did not
foresee such a direct answer. When Butz heard the accusation, she tried to enlist Butch’s
help in convincing defendant that they were not having an affair and that defendant was
mistaken. Butch was drunk and just stared at Butz. Defendant repeatedly told Butz to
move out. At one point, Butch said to defendant, “she doesn’t need to leave, you’re the
problem, you leave.” Butz moved out four days prior to the shooting.
      Around that same time, defendant told his neighbor, Gerald Reese, that Butch was
bullying him and Cowboy. Defendant told Reese that Butch was locking Cowboy out of
the house or making him stay in his room.
      In the early hours of the morning before the shooting, defendant texted Butz
several times. He stated he was depressed and urged her to come back so they could talk.
Although defendant still believed she was having a sexual relationship with Butch, he
texted, “I’m scared I’m going to hurt myself” and referenced death.
      On the morning of the shooting, defendant told Butch he was moving out.
Defendant packed up his belongings and loaded them into his car. He hoped to store his

                                            3
belongings at a friend’s house and live in his car. None of his friends were home. He
returned to the Scobee home about 10 minutes after he left.
        Defendant decided to commit suicide. When he parked, he left the car running,
connected a hose to his exhaust pipe and led the hose into the garage. As he sat in his
room inhaling the exhaust, he heard Butch yelling. He went inside the house to check on
Cowboy. When he asked Butch what he was yelling about, Butch just shrugged his
shoulders. Defendant then told Butch he could have Butz; he was going to kill himself.
Butch said that he “didn’t give a fuck” and that he’s “fucking [Butz]” and if defendant
didn’t like it, he can “get the fuck out.”
        Defendant “snapped.” He went to Butch’s bedroom and grabbed a loaded gun and
an extra bullet from a nearby dresser drawer. He walked up behind Butch, who was lying
on the couch, put a pillow over Butch’s head and shot him. He reloaded the gun and
planned to shoot himself, but changed his mind and shot his father in the head a second
time.
        Defendant then went to a neighbor’s house, admitted he had shot his father, and a
different neighbor called the police. Defendant returned home, asked Cowboy to go
outside, then “turned on the gas,” hoping the house would explode. When police arrived,
fumes were prevalent throughout the whole house.
        Butch’s blood-alcohol level was 0.40 percent. This level was the equivalent of
21.5 to 22 drinks in his system and probably would have killed an average person who
drank occasionally. If the person was a heavy drinker, like Butch, the individual would
have a higher tolerance, but one could expect delayed or slowed information processing,
impaired judgment, and an inability to divide attention.




                                             4
       The prosecution charged defendant with first degree murder (Pen. Code, § 187,
subd. (a))1 and further alleged that defendant personally discharged a firearm, causing
Butch’s death (§ 12022.53, subds. (b), (c), & (d)). The jury was instructed on first and
second degree murder and the effect of provocation on the degree of murder. The jury
was also instructed on voluntary manslaughter and the heat of passion. The jury found
defendant guilty of second degree murder and found true the firearm allegation under
section 12022.53, subdivisions (b), (c), and (d). The trial court sentenced defendant to 15
years to life for second degree murder and imposed a 10-year term for the firearm use.
The trial court also imposed a jail booking fee of $453.62 and a jail classification fee of
$90.65, pursuant to Government Code former section 29550.2.
                                       DISCUSSION
                                              I
                            Second Degree Murder Conviction
       Defendant argues the verdict of second degree murder cannot be sustained because
the prosecution failed to prove beyond a reasonable doubt that he did not kill his father in
the heat of passion. He claims that the frustration and stress of caring for Butch, an
abusive heavy drinker, and Cowboy, who needed to be monitored and protected, were
mounting. When Butch said he was having sex with Butz, he “snapped” and killed his
father. He asserts that the most culpable offense of which he can be convicted is
manslaughter. We cannot agree with this conclusion.
       Homicide is separated into two classes, the greater offense of murder and the
lesser included offense of manslaughter. Second degree murder is an unlawful
intentional killing with malice but without the premeditation, willfulness, or deliberation
that would constitute first degree murder. (People v. Beltran (2013) 56 Cal.4th 935,




1      Undesignated statutory references are to the Penal Code.

                                              5
942.) Voluntary manslaughter is committed when the unlawful intentional killing results
from a sudden quarrel or heat of passion induced by adequate provocation such that
malice is negated. (§ 192; People v. Saille (1991) 54 Cal.3d 1103, 1114.)
       A heat of passion theory of manslaughter has both an objective and a subjective
component. (People v. Manriquez (2005) 37 Cal.4th 547, 584.) To satisfy the objective
or “ ‘ “reasonable person” ’ ” element of this form of voluntary manslaughter, the
conduct by the victim may be physical or verbal, but the conduct must be sufficiently
provocative that it would cause an ordinary person of average disposition to act rashly or
without due deliberation and reflection. (People v. Lee (1999) 20 Cal.4th 47, 59.) To
satisfy the subjective element of this form of voluntary manslaughter, the accused must
be shown to have killed while under “the actual influence of a strong passion” induced by
such provocation. (People v. Wickersham (1982) 32 Cal.3d 307, 327, disapproved of on
other grounds in People v. Barton (1995) 12 Cal.4th 186, 201.) “[I]f sufficient time has
elapsed between the provocation and the fatal blow for passion to subside and reason to
return, the killing is not voluntary manslaughter . . . .” (Wickersham, at p. 327.)
       When a factual circumstance negates an element of the crime, as heat of passion
negates malice, the prosecution bears the burden of proving the absence of that
circumstance beyond a reasonable doubt. (Mullaney v. Wilbur (1975) 421 U.S. 684, 704;
People v. Bloyd (1987) 43 Cal.3d 333, 349.) In such cases, if the fact finder determines
the killing was intentional and unlawful, but is persuaded beyond reasonable doubt that
provocation and heat of passion were absent, it should find the defendant guilty of
murder. (See People v. Dewberry (1959) 51 Cal.2d 548, 556-557.)
       In reviewing a challenge to the sufficiency of the evidence, we presume in support
of the judgment the existence of every fact the trier could reasonably deduce from the
evidence. We then examine whether the record, in the light most favorable to the
judgment, discloses substantial evidence such that a reasonable trier of fact could find the



                                              6
defendant guilty beyond a reasonable doubt. (People v. Houston (2012) 54 Cal.4th 1186,
1215.)
         We conclude substantial evidence supports a finding that the prosecution met its
burden to prove beyond a reasonable doubt that defendant did not act under the heat of
passion.
         The jury could have reasonably found that the facts and circumstances would not
naturally arouse a passion in the mind of an ordinarily reasonable person such that it
would cause him to act rashly or without due deliberation. Defendant routinely reminded
Butz that they were simply roommates; she was not his girlfriend. The jury could have
concluded defendant did not hold Butz in such high regard such that knowledge of the
affair would provoke him. Also, defendant’s belief of, and reaction to, Butch’s claim that
he was having an affair appears irrational in light of the circumstances. Butch was
abusive and frequently drunk to the point of either passing out or falling over, and only
confirmed the affair when he was intoxicated. Butz completely denied the affair. The
evidence shows defendant was predisposed to believe the existence of an affair, as he
believed Butch had slept with all his partners and frequently accused Butz of having an
affair with Butch. Thus, regardless of whether the jury believed the existence of the
affair, the jury could nonetheless believe that confirmation of the affair was not
sufficiently provocative to cause an ordinarily reasonable person to act without
deliberation. (See People v. Steele (2002) 27 Cal.4th 1230, 1252.)
         Even if the jury believed there was sufficient provocation, the evidence shows
defendant did not act while subjectively under the actual influence of a strong passion
induced by the provocation. Defendant claims he “snapped” when Butch told defendant
that he was having an affair and that he did not care about defendant’s feelings. Even if
this final conversation took place, it merely repeated the purported bombshell dropped at
least four days prior to the shooting. Even if, as defendant argues, the provocation grew
over time such that notice of the affair caused him to emotionally unravel, defendant did

                                              7
not act while under the intense emotion of its discovery. There was sufficient time
between learning of the affair and the shooting for defendant’s passion to subside and
reason to return. In fact, during those four days, defendant made decisions regarding the
housing situation in an attempt to minimize the pain, which demonstrates he was capable
of deliberation during that time.
       Defendant relies on People v. Bridgehouse (1956) 47 Cal.2d 406 (Bridgehouse),
abrogated on another point in People v. Lasko (2000) 23 Cal.4th 101, 110. (AOB 24-26)
This case was decided long before Jackson v. Virginia (1979) 443 U.S. 307, the case that
announced the modern substantial evidence test. (Id. at p. 319) Bridgehouse does not
help defendant here because the decision in that case preceded the establishment of the
now well-settled substantial evidence test by over 20 years. Now, as Jackson dictates, we
must review the evidence in a light most favorable to the judgment.
       Also, this case is factually distinguishable. In Bridgehouse, defendant’s wife had
a long-term affair with the victim, with defendant’s knowledge. Defendant made
significant efforts to keep his family intact, but the wife refused marriage counseling or to
end either the affair or the marriage. At a point where defendant was exhausted, he
discovered the victim was living in the home of defendant’s mother-in-law, which “was a
great shock to the defendant who had not expected to see him there or anywhere else.”
(Bridgehouse, supra, 47 Cal.2d 406 at p. 413.) Defendant shot the victim several times,
killing him. He was convicted of second degree murder, but the Supreme Court modified
the judgment to manslaughter. The Court concluded there was adequate provocation as
there was ample, uncontradicted evidence that defendant was a man of excellent
character; that he was mentally and emotionally exhausted and was white and shaking
when he killed the victim. (Id. at p. 414.)
       In contrast, defendant suspected an affair between Butz and Butch, repeatedly
accused Butz of having such an affair and, upon receiving confirmation of the affair,
defendant waited several days before delivering the fatal blow. Although defendant was

                                              8
unhappy with the circumstances and thoughts of self-harm materialized, contrary to
defendant’s claim, this does not mean the prosecution failed to meet their burden to show
that malice was present. For purposes of the heat of passion doctrine, “provocation is
sufficient not because it affects the quality of one’s thought processes but because it
eclipses reflection.” (People v. Beltran, supra, 56 Cal.4th at p. 950.) Even if defendant
were sufficiently provoked, heat of passion does not negate malice when “one is
provoked [then] later kills.” (Id. at p. 951.) Based on the record, we reject defendant’s
claim of error.
                                             II
                           Jail Booking and Classification Fees
       Although not raised by defendant, we note that the jail booking and classification
fees imposed by the trial court must now be vacated. Assembly Bill No. 1869 (2019-
2020 Reg. Sess.) was signed into law in September 2020 and became operative on July 1,
2021. The bill is intended to “eliminate the range of administrative fees that agencies and
courts are authorized to impose to fund elements of the criminal legal system.” (Assem.
Bill No. 1869, § 2, eff. Sept. 18, 2020, operative July 1, 2021.) Among other provisions,
Assembly Bill No. 1869 added Government Code section 6111, also operative July 1,
2021. (Assem. Bill No. 1869, § 11.) It provides that “the unpaid balance of any court-
imposed costs pursuant to Section 27712, subdivision (c) or (f) of Section 29550, and
Sections 29550.1, 29550.2, and 29550.3, as those sections read on June 30, 2021, is
unenforceable and uncollectible and any portion of a judgment imposing those costs shall
be vacated.” (Gov. Code, § 6111, subd. (a).)
       Pursuant to the plain language of the newly enacted statute, the unpaid balances of
the jail booking and classification fees are unenforceable and uncollectible, and the
portion of the judgment imposing such fees must be vacated. (Gov. Code, § 6111, subd.
(a); see also People v. Clark (2021) 67 Cal.App.5th 248, 260.)



                                             9
                                     DISPOSITION
       The judgment is modified to vacate the jail booking and classification fees
imposed under Government Code former section 29550.2. The trial court is directed to
prepare an amended abstract of judgment and deliver a certified copy of the amended
abstract to the Department of Corrections and Rehabilitation. As modified, the judgment
is affirmed.



                                                  /s/
                                                 HOCH, J.



We concur:



 /s/
MAURO, Acting P. J.



 /s/
MURRAY, J.




                                            10